Citation Nr: 1733221	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  10-25 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a respiratory disorder. 

2. Entitlement to service connection for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1973 to March 1980, August 1991 to February 1992, and February 2003 to November 2003, including service in the Southwest Asia theater of operations from August 1991 to December 1991.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In July 2016, the Board remanded the issue on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1. The evidence is at equipoise regarding whether the currently diagnosed respiratory disorder is related to the Veteran's active military service. 

2. The evidence does not demonstrate that the Veteran has a current diagnosis of PTSD that is related to his active duty military service. 


CONCLUSIONS OF LAW

1. The criteria to establish service connection for a respiratory disorder are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. The criteria to establish service connection for PTSD are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

With regard to VA's duty to assist the Veteran, the claims file contains all pertinent service treatment records (STRs), post-service treatment records, and lay statements in support of the claim.  Additionally, the Veteran was afforded VA examinations. 

Neither the Veteran nor his representative has identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA's duties to notify and assist him with the claim have been satisfied.  

Service Connection Generally

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d) (2016).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016). 

Service connection may be granted to a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms (such as those listed in paragraph (b) of 38 C.F.R. § 3.317) which became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and the symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  See 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2016); Neumann v. West, 14 Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. App. 304 (2001) (per curiam order); Gutierrez v. Principi, 19 Vet. App. 1 (2004).  A Persian Gulf veteran is a veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War. See 38 C.F.R. § 3.317 (e) (2016).  Notwithstanding the presumption relating to Persian Gulf veterans, a claimant can establish service connection for a disability upon adequate evidence of actual causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Service Connection for a Respiratory Disorder

The Veteran is seeking service connection for asthma which he contends is due to his active military service.   In support of his claim, the Veteran has provided multiple VA and private treatment records, indicating that the Veteran had a past medical history of asthma with a diagnosis in the early 1990s.  See February 2004 VA Treatment Record and June 2005 and July 2009 Private Treatment Records.  The Veteran was diagnosed with bronchial asthma and chronic obstructive pulmonary disease (COPD).  See November 2006 VA Treatment Record.  In October 2007, he was identified as having a mild restrictive lung defect likely caused by asthma and COPD. See October 2007 VA Treatment Record.  Asthma continues to be listed as one of the Veteran's primary diagnoses in VA and private treatment records.  

The Veteran served in Southwest Asia from August 1991 to December 1991.  During that time, he was seen for a chest cold with a productive cough.  It was noted that he was seen approximately two weeks prior for an upper respiratory infection.  He was at that type diagnosed with asthmatic bronchitis, prescribed Robitussin and ampicillin, and provided with a preventive inhaler.  He was instructed to return if he developed fever and chills along with the cough.  See October 1991 STR. At his separation examination in October 2003, the Veteran reported that he had asthma, shortness of breath, bronchitis, wheezing, had been prescribed an inhaler, and had experienced chronic coughs.  He indicated that he received treatment for his respiratory ailments during Desert Shield/Storm while in Saudi Arabia.  His lungs and chest were normal upon clinical evaluation.  See October 2003 Separation Examination. 

The Veteran was provided a VA examination in August 2015.  The examiner reviewed the Veteran's file, noting treatment for intermittent asthma and a diagnosis of COPD in 2009.  She also interviewed the Veteran.  Diagnostic testing was performed.  The examiner found that the Veteran's lung volumes were all reduced, revealing a mild restrictive ventilatory impairment.  The examiner remarked that asthma is considered a type of obstructive lung disease and not restrictive.  She cited a WebMD article as support for this assertion which differentiated between obstructive and restrictive lung impairments and listed asthma as an obstructive impairment.  See August 2015 VA Examination.  

An addendum opinion was provided by the same examiner.  The examiner opined that it was less likely as not that the Veteran's asthma was related to his service.  She stated that there was no documented or diagnostic medical evidence of chronic bronchial asthma.  She reasoned that the Veteran had one episode that was diagnosed (but not confirmed) as bronchial asthma and that the Veteran had a cough with wheezing that was not diagnostic of bronchial asthma.  Therefore, she concluded that there was no diagnostic medical evidence to support a diagnosis of asthma.  Regarding COPD, the examiner opined that it was less likely as not that COPD was related to service.  She reasoned that there was no documented medical or diagnostic evidence to support a claim that COPD was related to or had its onset during service.  See September 2015 Addendum Opinion.      

In a June 2016 correspondence, the Veteran's representative presented treatise evidence indicating that symptoms of asthmatic bronchitis include shortness of breath, wheezing, and coughing.  See June 2016 Correspondence. 

The Board finds that the August 2015 examination and addendum opinion are of little to no probative value.  At the examination, the examiner indicated that the Veteran was diagnosed with COPD in 2009; however, the medical evidence indicates that this diagnosis occurred as early as 2006.  Additionally, the examiner indicated that asthma was a type of obstructive lung disease and confirmed the diagnosis of COPD, but also indicated that the pulmonary function test revealed mild restrictive ventilatory impairment.  It is unclear the cause of the restrictive respiratory findings on pulmonary function testing.  In this regard, the Board notes the October 2007 VA Treatment record which indicates that the Veteran's mild restrictive lung defect was likely caused by asthma and COPD.  Hence, it appears that the Veteran's restrictive lung defect was at least potentially related to the Veteran's asthma and/or COPD, contrary to the findings of the August 2015 examiner.  Finally, while the addendum opinion indicated that coughing with wheezing was not diagnostic of bronchial asthma, the Veteran's representative presented evidence indicating that the symptoms of bronchial asthma include shortness of breath, wheezing, and coughing. 

A second VA examination was provided in October 2016.  The examiner reviewed all pertinent records and interviewed the Veteran.  Diagnostic testing was performed.  The examiner opined that the diagnosis of a respiratory disorder was not at least as likely as not incurred in or caused by service.  He reasoned that there was no objective evidence of a diagnosed respiratory condition found in the available STRs.  See October 2016 VA Examination. 

An addendum opinion was provided in January 2017. This opinion included an evaluation under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 as the Veteran's active service included service in the Southwest Asia theater of operations and the evidence suggested that the Veteran's respiratory symptomatology might be related to this service.  The examiner opined that the Veteran's respiratory symptoms, including documented mild restrictive ventilatory impairment, are not as least as likely as not attributable to a known clinical diagnosis.  He noted that there was a diagnosis of COPD in current files, then cited spirometry from varying dates.  The examiner also determined that the Veteran's disability is a disease with a clear and specific etiology and diagnosis.  He stated that it was not at least as likely as not related to presumed environmental exposures experienced during service in Southwest Asia.  He reasoned that there was no objective evidence of a diagnosed permanent respiratory condition found in the currently available STRs and that the separation examination was normal.  He also found that it was not as least as likely as not that any diagnosed disorder had its onset directly during service or was otherwise casually related to any event or circumstance in service, including environmental exposures during the Persian Gulf War or the diagnosis of bronchial asthma in 1991. He reasoned that there was no objective evidence of a permanent respiratory condition found in STRs. 

The Board notes that the October 2016 examination and addendum opinion are afforded little probative value in light of their reliance on the Veteran's STRs, primarily the October 2003 separation report, and failure to discuss the Veteran's reported history of documented continuous respiratory problems since separation.   

In this case, the Veteran is currently diagnosed with a respiratory disorder.  Service treatment records show both treatment of an upper respiratory infection and a diagnosis of bronchial asthma in October 1991, during the time he was serving in Saudi Arabia. The Veteran continued to report asthma and its accompanying symptoms in later service records.  He is competent to report the onset of his symptoms and his statements are supported by the post-service VA and private treatment records which show continued treatment for asthma and COPD.  Additionally, both the August 2015 and October 2016 examiners note the Veteran's diagnosis of COPD and a mild restrictive lung defect.  While both examiners provide opinions against the claim, these opinions are inadequate, based primarily on the Veteran's separation examination report and with little to no consideration of the Veteran's lay testimony and the extensive medical evidence demonstrating continued respiratory symptomatology since service.  Therefore, given the totality of the evidence, and resolving all reasonable doubt in favor of the Veteran, service connection for a respiratory disorder is granted. 

Service Connection for PTSD

To establish entitlement to service connection for PTSD, there must be: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125 (a) (2016), which requires it be diagnosed in accordance with the DSM; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and, (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304 (f) (2016).  If the PTSD is related to fear of hostile military or terrorist activity, then corroboration is not necessary, if the stressor is consistent with the places, types, and circumstances of the Veteran's service.  Id.

The Veteran maintains that his disability stems from incidents that occurred while he served in Southwest Asia.  In his statement supporting his claim, the Veteran averred that in May 1992, he was at King Fahd Air Force Base in Saudi Arabia, at the Kobart Towers.  He claimed that the based came under SCUD attacks and alerts.  He stated that he was in fear of car bombs and OEDS.  He also wrote that a car and truck rammed the front gate and exploded.  See September 2008 Statement in Support of Claim. 


Military personnel records show that the Veteran served in Southwest Asia from August 1991 to December 1991.  There is no evidence of a confirmed stressor (i.e. a Purple Heart or a Combat Action Ribbon that would be demonstrative of engagement in combat).  See DD Form 214.  The Veteran was awarded the Army Commendation Medal for meritorious service from August 1991 to November 1991; however, this award was completed based on the Veteran's excellent performance as personnel staff under stressful conditions.  While the statement on the award mentions stressful conditions, it does not mention any exposure to combat or terrorist attacks.   

The Veteran was not diagnosed with any acquired psychiatric disability while in service.  Upon separation, he self-reported depression or excessive worry, problems with nervousness, constant shaking, and problems sleeping.  See October 2003 Report of Medical History. 

Post-service, a private psychiatrist diagnosed the Veteran with PTSD, panic disorder without agoraphobia, and depressive disorder not otherwise specified.  These diagnoses were based primarily on the Veteran's recounting of events in service, including a military jeep turning over while he was at Ft. Benning, another car accident while stationed in Germany, being present at King Fahd Air Force Base in 1990 and being exposed to SCUD attacks there, as well as having served in a building the night before the gate was likely rammed by a truck with an accompanying explosion.  No military personnel records or other corroborative information were provided to the psychiatrist.  See September 2008 and January 2009 Private Psychiatric Evaluations.   

VA Treatment records also showed counseling and treatment for depression and adjustment disorders related to the Veteran's marriage, finances, and other non-service related stressors.  These records do not show evidence of treatment or diagnosis of PTSD, nor do they refer to the stressors indicated in the private psychiatric reports.  See VA Treatment Records. 

In June 2015, the Veteran was provided a VA psychiatric examination.  The examiner reviewed the Veteran's file and performed an in-person interview.  The Veteran reported that while in service he was a truck driver and an administrative personnel NCO.  Regarding his deployment, he stated that it was stressful because he had seven women working under him who bickered frequently and he had to keep them apart.  He discussed the stress involved in deciding whether people were paid.  He also indicated that it was also stressful having to respond to alarms alerting the possibility of a gas attack.  The Veteran's self-reported symptoms were irritability and night sweats.  Objective testing was performed.  The examiner noted that the results were not indicative of PTSD and that the Veteran had several other medical conditions that could explain night sweats, including his obstructive sleep apnea.  The examiner ultimately found that the Veteran's symptoms did not meet the DSM-V criteria for PTSD or any other mental disorder.  Particularly, he found that the Veteran did not meet the criteria for a trauma stressor according to the DSM-V.  The only discrete reported symptom was irritability.  See June 2015 VA Examination. 

Another VA examination was provided in October 2016.  All relevant information was reviewed and documented in the examination report and the Veteran was interviewed in person.  He detailed his military stressors.  He stated that while at field training excercises in 1973, a jeep flipped and he was told by his sergeant not to report it. The examiner found that this incident was not adequate to support a diagnosis of PTSD as it was not related to fear of hostile military activity, nor related to a personal assault. The Veteran stated that in 1975 or 1976, while in Germany, he was playing basketball and was punched in the back of the head by another Veteran, knocking him unconscious.  While this incident was related to a personal assault, the examiner found that there were no markers noted in the record to corroborate this event.  The Veteran also reported an incident overseas where he fell down a ravine and was pulled up by a rope. The examiner found that this incident was not adequate to support a diagnosis of PTSD as it was not related to fear of hostile military activity, nor related to a personal assault.  Finally, the Veteran stated that during his deployment in Saudi Arabia, he was downtown and an alarm went off indicating that he should return to base.  He stated that he feared for his life but ultimately did not know if anything occurred attack-wise.  The examiner found that this did not qualify as a stressor as the Veteran did not see the enemy attack nor did he know what happened in the incident. 

When asked about his symptoms, the Veteran reported becoming angry easily, hypervigilance, profuse sweating, and reliving the jeep stressor.  The examiner ultimately diagnosed the Veteran with Other Specified Trauma and Stressor Related Disorder, not PTSD.  He stated that the Veteran had mixed symptoms of mood and anxiety issues that were coming primarily from personal life stressors that were non-military related, including financial stressors and relationship issues.  He noted that the adjustment disorder diagnosis seen in other treatment records was just another name for Other Specified Trauma and Stressor Related Disorder.  While the Veteran did report hypervigilance and some exaggerated startle responses, no other criteria of traumatic anxiety met PTSD criteria.  Regarding his stressors, the examiner found that three were not evidenced by the record to have occurred and the fourth having to do with his deployment did not meet the statutory requirements. The examiner found the 2008 Private Psychiatric report unreliable as the report did not consider STRs, military, or clinical records; it was based entirely on the self-reporting of the Veteran.  Additionally, psychological testing performed at that examination was reported to have shown inconsistent validity. 

Further, the examiner opined that it was less likely as not that the Veteran's Other Specified Trauma and Stressor Related Disorder had its onset in service.  He noted that, despite the Veteran's reported mental health issues in service, there was no evaluation or treatment.  He also indicated that VA clinical notes showed mood and anxiety symptoms that were related to the Veteran's personal stressors; no VA mental health providers diagnosed the Veteran with PTSD.  He again noted that the 2008 Private Psychiatric report was of questionable reliability.  Finally, the examiner stated that there was no evidence of functional impairment from a mental health disorder given the Veteran's consistent and present successful work history and his ability to establish and maintain relationships. 

The Board notes that a third VA examination was provided in May 2017 in connection with the Veteran's separate claim for service connection for anxiety and depression due to Gulf War syndrome.  The examiner diagnosed the Veteran with Other Specified Depressive Disorder and found that the diagnosis was related to the Veteran's service-connected back disability.  In a May 2017 rating decision, service connection was granted for Other Specified Depressive Disorder.  

The Board thanks the Veteran for his honorable service.  However, given the record before it, the Board finds that the evidence in this case does not reach the level of equipoise establishing entitlement to service connection for PTSD. 

While there is a PTSD diagnosis and positive opinion from a private psychiatrist, her opinion was based entirely on the Veteran's statements regarding in-service stressors and did not include a review of his past and contemporaneous military and medical records.  Additionally, the psychological testing performed showed inconsistent validity.  Therefore, the Board finds it inadequate for diagnostic and etiological purposes.  Attempts to corroborate the Veteran's in-service stressors for a PTSD diagnosis were unsuccessful as objective evidence did not support the claim.  See May 2009 Formal Finding on Lack of Information Required to Verify Stressors in Connection with PTSD Claim.  Post-service VA treatment records and VA examinations do not reflect a current diagnosis of PTSD as the Veteran's symptoms and self-reported stressors were determined insufficient for this particular diagnosis. 

Although the evidence does not support a grant of entitlement to service connection for PTSD, this is not prejudicial to the Veteran because he was service-connected for Other Specified Depressive Disorder in a May 2017 rating decision.  All psychiatric disabilities are rated pursuant to the General Rating Formula for Mental Disorders under 38 C.F.R. § 4.130 (2016) (providing that all psychiatric symptoms and social and occupational impairment are to be rated together under the General Rating Formula for Mental Disorders).  The record does not reflect that any other psychiatric symptoms exist, or have been, or are capable of being, differentiated from the service-connected Other Specified Depressive Disorder.  See Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (holding that the Board is precluded from differentiating between the symptomatology attributable to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so). 

Therefore, a grant of service connection for PTSD would not result in additional compensation for the Veteran because it would not result in a separate disability rating for PTSD symptoms and impairment, nor would it result in a higher rating for the service-connected psychiatric disability because all the Veteran's psychiatric symptoms and social and occupational impairments were considered when initially rating the service-connected Other Specified Depressive Disorder.  See 38 C.F.R. § 4.14 (2016) (pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability).  


ORDER

Entitlement to service connection for a respiratory disorder is granted. 

Entitlement to service connection for PTSD is denied.



____________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


